Citation Nr: 1450203	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include panic disorder, anxiety disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from November 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson.

The record reflects that the RO originally characterized the Veteran's psychiatric claims as claims for service connection for PTSD, anxiety disorder and panic disorder.  In a March 2012 rating decision, the RO granted service connection for PTSD.  Therefore, this issue is not for the Board's consideration in this decision.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the record in this case reflects that various psychiatric conditions other than PTSD have been diagnosed, including anxiety disorder, panic disorder and depressive disorder, during the appeal period.  The Board has recharacterized the Veteran's remaining psychiatric claim accordingly, and notes that it is possible for separately diagnosed psychiatric disorders to be service connected as distinct disabilities.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

In February 2013, additional evidence (a VA mental health disability benefits questionnaire (DBQ)) was received after the issuance of the statement of the case.  The Veteran has not waived initial consideration of this evidence by the agency of original jurisdiction.  However, as the Veteran's claim is being granted in full, the Board finds no prejudice in proceeding to adjudicate the issue as done below. 


FINDING OF FACT

The Veteran has a psychiatric disorder, diagnosed as depressive disorder, that is at least as likely as not causally or etiologically related to his service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a psychiatric disorder diagnosed as depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows as to the claim.

A review of the record shows that the Veteran has, during the pendency of the claim period, been diagnosed as having PTSD, anxiety disorder, panic disorder and depressive disorder.  He has been awarded service connection for PTSD.   

The Veteran was afforded a VA psychiatric examination in March 2009, at which time the examiner noted the Veteran's various symptoms, including anxiety and panic attacks for three years.  Diagnoses included panic disorder with agoraphobia and PTSD.  In an April 2010 addendum examination report, the examiner clarified his opinion that the Veteran's panic disorder with anxiety, panic attacks and agoraphobia was not attributable to his service or his service-connected PTSD.  There is no medical opinion to the contrary.  

Another VA psychiatric examination was conducted in February 2012, at which time the diagnoses included PTSD and depressive disorder.  The examiner did not review the claims file, but opined that the diagnoses are comorbid diagnoses with overlapping symptoms.  In a February 2013 addendum opinion, the VA examiner reviewed the claims file and opined that the Veteran's depressive disorder is more likely than not related to his PTSD.  In this regard, the examiner stated the Veteran's "symptoms appear to be directly related to problems associated with occupational and social impairment caused primarily by PTSD."

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that, in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection-nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails."  See also 38 C.F.R. § 3.102.  Thus, resolving reasonable doubt in favor of the Veteran, service connection for the Veteran's diagnosed depression disorder as secondary to service-connected PTSD, is warranted.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder diagnosed as depressive disorder is granted. 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


